Citation Nr: 0708738	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  03-20 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1942 to 
January 1946.  The veteran died on March [redacted], 2002; the 
present appellant is the veteran's surviving spouse.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO rating decision 
that denied service connection for the cause of the veteran's 
death and a January 2003 RO rating decision that denied 
entitlement to DIC.  

The appellant testified before the RO's Decision Review 
Officer (DRO) in October 2003, and before the undersigned 
Veterans Law Judge in a videoconference hearing from the RO 
in August 2004.  

The issues on appeal were remanded to the RO, via the Appeals 
Management Center (AMC), in December 2004.  

The appellant submitted documents in September 2006 that 
argued that the veteran's death was caused by improper VA 
hospital care, thus constituting a new theory of entitlement 
under the provisions of 38 U.S.C.A. § 1151.  As this claim 
has not been adjudicated by the RO as Agency of Original 
Jurisdiction, it is hereby referred to the RO for appropriate 
development.  

The Board's decision on the issue of service connection for 
the cause of the veteran's death is set forth below.  The 
issue of entitlement to DIC is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will advise the appellant when further action on her part is 
required.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The veteran died on March [redacted], 2002 as a result of hypoxia 
due to aspiration pneumonia as a consequence of Parkinson's 
disease.  

3.  At the time of the veteran's death, service connection 
was in effect for PTSD and for shell fragment wounds to the 
lumbar spine, with retained shrapnel and degenerative joint 
disease.  

4.  The veteran is not shown to have manifested complaints or 
findings referable to the fatal hypoxia, aspiration 
pneumonia, and/or Parkinson's disease in service or for many 
years thereafter.  

5.  Neither of the conditions adjudicated as service 
connected, to include PTSD and shell fragment wounds to the 
lumbar spine with retained shrapnel and degenerative joint 
disease, is shown to have caused or otherwise contributed 
materially in producing or accelerating the veteran's death.  



CONCLUSION OF LAW

A service-connected disability is not shown to have caused or 
contributed materially or substantially in producing the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5105A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(e), 3.312 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In a notice letter dated in August 2002, the RO informed the 
appellant and her service representative that to establish 
entitlement to service connection for the cause of a 
veteran's death the evidence must show three things: the 
cause of death, an injury, disease, or other event in 
service, and a relationship between the cause of death and 
the injury, disease or event in service.  

The letter specified the types of evidence acceptable toward 
establishing each of these elements.  The appellant had ample 
opportunity to respond prior to issuance of the rating 
decision in October 2002.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the RO's August 2002 notice letter, 
together with a December 2004 notice letter by the AMC, 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5 103(a) and 38 C.F.R. § 3.159(b)).  

The December 2004 advised the appellant that VA is 
responsible for getting relevant records from any Federal 
agency, and would make reasonable efforts to get records not 
held by a Federal agency.  The letter specifically asked the 
appellant, "Please provide us with any additional evidence 
or information you may have pertaining to your claim."  The 
appellant had ample opportunity to respond prior to issuance 
of the Supplemental Statement of the Case (SSOC) in June 
2006.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, the letter 
meeting the VCAA's notice requirements were provided to the 
appellant after the rating action on appeal.  

However, the Board finds that, in this appeal, the delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the appellant because is did not affect the essential 
fairness of the adjudication, in that the claim was fully 
developed and adjudicated after notice was provided. See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev 'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

As indicated, the appellant has been notified of what is 
needed to substantiate her claims and afforded ample 
opportunity to present information and/or evidence in support 
of the claim.    

As a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the appeal, and the record does 
not disclose any additional notice that should be provided 
before the appeal is adjudicated.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); cf. 38 C.F.R. § 20.1102 (2005).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this case, the only element remaining under contention is 
the third element (connection between the veteran's service 
and the cause of death); the other four elements are either 
not under dispute or are not relevant to cause-of-death 
claims.  

The record shows that the appellant is aware of the criteria 
for establishing connection between military service and 
cause of death and has presented documents and testimony 
regarding that issue; accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the veteran's 
service medical records, VA medical records, and private 
medical records as identified by the appellant.  She has not 
identified, and the file does not indicate, that there are 
any other medical providers having records that should be 
obtained before the claim is adjudicated.  

The appellant has been afforded hearings before the RO's DRO 
and before the Board, at which she presented oral argument in 
support of her claim.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above that needs to be obtained.  

The record also presents no basis to further develop the 
record to create any additional evidence to be considered in 
connection with the claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding at this juncture 
with the claim for service connection for the cause of the 
veteran's death, without directing or accomplishing any 
additional notification and/or development action.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).  

Service connection may also be granted for disability (or 
death) that is proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.3 10(a).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  

To be considered a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death. 38 C.F.R. § 3.3 12(c)(1).  It is not sufficient to 
show that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id.  

Considering the evidence of record in light of the above-
noted legal authority, the Board finds for the reasons below 
that a disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  

The veteran died on March [redacted], 2002.  The death certificate 
lists the immediate cause of death as "hypoxia" and cites a 
contributing cause of aspiration pneumonia and Parkinson's 
disease.  No autopsy was performed.  

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder and for shell 
fragment wounds to the lumbar spine, with retained shrapnel 
and degenerative joint disease.  

The veteran's combined disability rating for service-
connected disabilities was 60 percent from September 16, 1997 
and 70 percent from June 2, 1999.  He also had been assigned 
a total compensation rating based on individual 
unemployability (TDIU) effective on November 3, 1999.  

The appellant contends that the veteran's service-connected 
PTSD and lumbar spine disorder caused or materially 
contributed to the debilitation that caused the veteran's 
death.  

In January 2002, two months prior to his death, the veteran 
received inpatient treatment at Mt. Ascutney Hospital for 
pneumonia and chronic back pain.  A few days later he was 
admitted for inpatient treatment at the same facility because 
he was somnolent at home.  The principal discharge diagnosis 
was that of acute delirium.  

The secondary discharge diagnoses were: (1) staphylococcus 
aureus pneumonia; (2) chronic airway obstruction; (3) late 
effect cerebrovascular disease and hemiplegia affecting the 
nondominant side; (4) paralysis agitans; (5) arteriosclerotic 
cardiovascular disease; (6) hypertension; (7) benign prostate 
hypertrophy (BPH); (8) depressive disorder; and (9) 
hypothyroidism.  
 
The medical records regarding the veteran's terminal 
inpatient treatment at White River VA Medical Center (VAMC) 
show that the veteran was brought to the emergency room due 
to unresponsiveness at home.  On admission, the veteran was 
noted to have ongoing medical problems secondary to 
Parkinson's disease and dementia; he currently had anemia and 
a urinary tract infection.   Per the treatment notes, the 
main cause of the veteran's symptoms was felt to be 
progression of his Parkinson's disease.  

The VAMC discharge diagnosis following the veteran's death 
was (1) decreasing functional status at home secondary to 
Parkinson's disease, and (2) enterococcal urinary tract 
infection.  

Secondary diagnoses were as follows: (1) trivesicular block; 
(2) history of coronary artery disease (CAD); (3) history of 
carotid stenosis; (4) history of dementia, likely secondary 
to Alzheimer's disease; (5) history of gastroesophageal 
reflux disease (GERD); (6) history of BPH; (7) history of 
proteinuria; (8) history of chronic depression; (9) history 
of dizziness; (10) Parkinson's disease with autonomic 
instability; (11) history of benign paroxysmal positional 
vertigo; (12) history of cerebrovascular accident (CVA) in 
the past; (13) labile  hypertension; (14) deep venous 
thrombosis in the past: (15) history of chronic obstructive 
pulmonary disease (COPD); (16) history of PTSD; (17) history 
of hypothyroidism.  

In April 2005 a VA physician reviewed the veteran's treatment 
records to determine the immediate and contributory causes of 
death.  The reviewer discussed the veteran's final 
hospitalization in detail.  The reviewer's opinion was that 
the veteran's death was caused by or a result of hypoxia due 
to aspiration pneumonia as a consequence of Parkinson's 
disease.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  The Board accordingly finds that the 
opinion of the reviewing VA physician, which is 
uncontroverted by any other medical evidence of record, is 
probative and persuasive evidence against service connection 
for the cause of the veteran's death.  

Based on review of the medical evidence above, the Board 
finds no indication that the veteran's service-connected PTSD 
and/or service connected lumbar spine disability caused or 
materially contributed to the veteran's death.  

In making this determination, the Board has carefully 
reviewed not only the medical evidence above but also lay 
evidence submitted by the appellant, to include her 
correspondence to VA and her October 2003 testimony before 
the DRO and her August 2004 testimony before the Board.  

In that correspondence and testimony, the appellant asserted 
that the veteran's service-connected PTSD and lumbar spine 
disability combined to decrease the quality of the veteran's 
life and contributed to his death.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  See, e.g., Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  

Further, a layperson can certainly provide an eyewitness 
account of a veteran's visible symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, questions 
of diagnosis and etiology of a disability are within the 
province of medical professionals. See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

In this case, there is no indication that the appellant is 
other than a layperson without the appropriate medical 
training and expertise, so she is not competent to provide a 
probative (persuasive) opinion on a medical matter such as 
the etiology of a disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

Thus, competent evidence does not show that the veteran's 
service-connected disabilities caused or materially 
contributed to his death.  

For all the foregoing reasons, the Board concludes that the 
claim for service connection for the cause of the veteran's 
death must be denied. In arriving at this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the appellant's claim, that doctrine is not for 
application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



REMAND

The Board finds that further RO action is required in regard 
to the issue of entitlement to DIC.  

The RO denied entitlement to DIC because the veteran was not 
rated as totally disabled for a continuous period of at least 
10 years prior to his death (the veteran in this case was 
awarded total disability compensation based on individual 
unemployability effective in June 1999, less than three years 
prior to his death).  

In September 2006, the appellant's service representative 
submitted an Informal Hearing Presentation (IHP) that 
asserted the appellant was entitled to DIC because of clear 
and unmistakable error (CUE) in previous RO rating decisions.  

Briefly, the IHP states that an RO rating decision in January 
1979 clearly erred in not granting service connection for 
PTSD, and that a subsequent December 1997 RO rating decision 
(that granted service connection for PTSD effective in August 
1997) clearly erred in not assigning an effective date in 
1979.  The IHP asserted that resolution of the CUE in the 
appellant's favor would make her eligible for DIC.  

The Board notes that the Statement of the Case (SOC) in June 
2003 and the Supplemental Statement of the Case (SSOC) in 
December 2003 notified the appellant that there was no 
provision in the law for "hypothetical consideration" for 
when a deceased veteran became disabled.  

However, inasmuch as the IHP presents a formal claim for CUE, 
that claim must be addressed by VA, and specifically by the 
RO as Agency of Original Jurisdiction.  See Andre v. West, 14 
Vet. App. 7, 10 (2000) (holding that each specific theory 
underlying an attack on a final decision necessarily 
constitutes a separate claim).  

Because resolution of the CUE claim has a significant impact 
upon the DIC claim, and because that impact in turn could 
render any review of the decision on the DIC claim 
meaningless and a waste of appellate resources, the Board 
finds that the two claims are inextricably intertwined.  
Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. 
App. 116, 118 (1994).  
 
VCAA is not applicable to when issue is CUE.  See 38 C.F.R. § 
20.1411 (c) and (d).  The "benefit of the doubt rule" is 
also not applicable.  See 38 C.F.R. § 20.1411 (a) and (b).  
Accordingly, additional VCAA development is not required 
before the RO's adjudication of this issue.  

Accordingly, the remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should adjudicate the 
appellant's claim for CUE, as articulated 
in the IHP from the veteran's 
representative received in September 
2006.  Each specific theory of CUE should 
be addressed.  Andre, supra.  

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
DIC.  

3.  If the benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran and hers representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes citation to and 
discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
to respond thereto.  

4.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose 
of this REMAND is to afford due process; it is not the 
Board's intention to imply whether the benefits requested 
should be granted or denied.  The veteran may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


